UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 17, 2012 West Marine, Inc. (Exact name of registrant as specified in its charter) Delaware 0-22512 77-0355502 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 500 Westridge Drive Watsonville, California95076 (Address of Principal Executive Offices, Including Zip Code) (831) 728-2700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On May 17, 2012, West Marine, Inc. (the “Company”) held its 2012 Annual Meeting of Stockholders (the “Annual Meeting”) at the Company’s principal executive offices located at 500 Westridge Drive, Watsonville, California 95076.The number of shares of the Company’s common stock entitled to vote at the Annual Meeting was 23,068,599, of which 22,376,309 shares were present in person or represented by valid proxy at the meeting. The stockholders voted on three proposals as described in the Company’s definitive proxy statement dated April 5, 2012.The final voting results for each item presented at the Annual Meeting are set forth below. Proposal 1:Election of Director Nominees DIRECTORS FOR WITHHELD BROKER NON-VOTES Randolph K. Repass Geoffrey A. Eisenberg Dennis F. Madsen David McComas Barbara L. Rambo Alice M. Richter Christiana Shi Proposal 2:Ratification of Selection of Grant Thornton LLP, independent registered public accounting firm, as the Company’s independent auditors for the fiscal year ending December 29, 2012 FOR WITHHELD ABSTAINED BROKER NON-VOTES 0 Proposal 3:Approval, on an advisory basis, the compensation of the Company’s named executive officers FOR WITHHELD ABSTAINED BROKER NON-VOTES SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WEST MARINE, INC. Date: May 18, 2012 By:/s/ Pamela J. Fields Pamela J. Fields, Secretary
